Citation Nr: 1043651	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  07-14 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.

2.  Entitlement to service connection for headaches (claimed as 
cluster headaches), claimed as secondary to PTSD and/or due to 
exposure to herbicide agents.

3.  Entitlement to service connection for peripheral neuropathy 
of the lower and upper extremities, claimed as due to exposure to 
herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and P.C.


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to 
February 1971.  

These matters come before the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision (bilateral hearing loss 
disability and cluster headaches) and a December 2006 rating 
decision (peripheral neuropathy) of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Boston, Massachusetts.

In March 2007, the Veteran and a witness testified before a 
Decision Review Officer in Boston, Massachusetts.  A transcript 
of that hearing is of record.

In October 2008, the Veteran and a witness testified at a Travel 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

These matters were previously before the Board in March 2009 and 
were remanded for further development.  They have now returned to 
the Board for further appellate consideration. 

The issue of entitlement to service connection for posttraumatic 
stress disorder (PTSD) was remanded by the Board in March 2009.  
In a May 2010 rating decision, the RO granted service connection 
for PTSD.  This decision was a complete grant of benefits with 
respect to this issue. See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  Therefore, the issue is not currently on appeal 
before the Board. 

The issue of entitlement to service connection for peripheral 
neuropathy is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Right ear hearing loss was demonstrated upon audiometric 
evaluation upon entrance into service, and has not been shown by 
competent medical evidence of record to have chronically 
increased in service, or within one year after service.

2.  Left ear hearing loss was initially demonstrated years after 
service, and has not been shown by competent medical evidence of 
record to be etiologically related to service.

3.  The Veteran and his spouse are less than credible with regard 
to the onset of headaches. 

4.  There is no competent medical, or competent and credible lay, 
evidence of record which causally relates the Veteran's headaches 
to active service, or to a service-connected disability.


CONCLUSIONS OF LAW

1.  Pre-existing right ear hearing loss disability was not 
chronically aggravated by active service, and may not be presumed 
(as an organic disease of the nervous system) to have been so 
aggravated.  38 U.S.C.A. §§ 1110, 1111, 1154, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2009).

2.  Left ear hearing loss disability was not incurred in, or 
aggravated by, active service, and may not be presumed (as an 
organic disease of the nervous system) to have been so incurred 
or aggravated. 38 U.S.C.A. §§ 1110, 1111, 1154, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2009).

3.  A chronic headache disability was not incurred in or 
aggravated by active service, may not be presumed, (as an organic 
disease of the nervous system), to have been so incurred or 
aggravated, and is not proximately due to, the result of, or 
aggravated by, service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303(a), 3.303(b), 3.304, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009; 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service connection" 
claim.  As previously defined by the courts, those five elements 
include:  (1) Veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection," therefore, VA is required to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and/or an effective date will be assigned if 
service connection is awarded.   

In VA correspondence, dated in June 2005, VA informed the 
appellant of what evidence was required to substantiate his 
claims for service connection on a direct incurrence basis, and 
of his and VA's respective duties for obtaining evidence.  The 
correspondence did not inform the appellant that a disability 
rating and/or effective date would be assigned if service 
connection was warranted.  Such notice was provided to the 
Veteran in VA correspondence dated in May 2006.  

VCAA notice was not provided as to the claim for headaches as 
secondary to service-connected disability.  However, the Veteran 
is not prejudiced by this notice defect as he had actual notice 
and knowledge in this regard.  A supplemental statement of the 
case issued in June 2010 outlined the criteria to establish 
secondary service connection.  Additionally, in testimony at the 
Travel Board hearing in October 2008, the Veteran demonstrated 
understanding of what was needed to establish his secondary 
service connection claim.  (See October 28, 2010 Board hearing 
transcript, at page 7.)

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided prior to 
an initial unfavorable AOJ decision.  Because VCAA notice in this 
case was not completed prior to the initial AOJ adjudication of 
the claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with respect to 
the timing of the VCAA notice was harmless error.  Although 
additional notice was provided to the appellant after the initial 
adjudication, the claims were readjudicated thereafter, and the 
appellant therefore, has not been prejudiced.  The Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA notices.  

Duty to Assist

With regard to the duty to assist, the claim's file contains the 
Veteran's service treatment records (STRs), service personnel 
records, Social Security Administration (SSA) records, VA and 
private examination records, and the statements of the Veteran 
and his spouse, to include their testimonies at two hearings.  
The Board has carefully reviewed the statements and concludes 
that there has been no identification of further available 
evidence not already of record. 
The Veteran's spouse testified that she checked with both the 
hospital in Boston, Massachusetts (Mass General) and Lahey 
Clinic, and that those records are not available due to their 
age.  (See Board hearing transcript, page 21).  In addition, the 
Veteran, when asked about obtaining records from his private 
primary care doctor, testified that that doctor has not done 
anything with regard to his headaches.  He further testified that 
he received treatment for his headaches through the Bedford VA.  
(See DRO hearing transcript page, 6).  Based on the foregoing, 
the Board finds that VA does not have a further duty to assist 
the Veteran in obtaining records.  

The Board also reviewed the medical records for references to 
additional treatment reports not of record, but has found nothing 
to suggest that there is any outstanding pertinent evidence with 
respect to the Veteran's claims.  

With regard to the issue of bilateral hearing loss disability, a 
VA examination and opinion was obtained in July 2009. 38 C.F.R. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA 
examination/opinion obtained in this case is more than adequate.  
The examination report provided pertinent clinical findings and 
provided supporting rationale for the opinions proffered.  
Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The 
audiological opinion was predicated on a full audiometric 
examination of the Veteran and a review of his claims file.  It 
considered the pertinent evidence of record, to include the 
Veteran's audiometric results, and the statements of the Veteran 
regarding in-service, and post service, acoustic trauma.  

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 
455 (2007), the Court held that, relevant to VA audiological 
examinations, in addition to dictating objective test results, a 
VA audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  In the July 
2009 VA examination report, the examiner noted that the Veteran 
reported that he has difficulty hearing in all situations.  He 
reported that he can hear speech but that he cannot figure out 
what is said.  Thus, it is established that the VA examiner did 
consider the functional effects caused by the hearing disability.

A VA examination with regard to the issue of a headache 
disability was afforded the Veteran in June 2005, to which he 
failed to report.  The Board has considered whether the Veteran 
should be afforded another VA examination and finds that he 
should not.  The Board finds that the evidence is insufficient to 
trigger VA's duty to provide an examination under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Pursuant to McLendon, VA has 
a duty to provide a VA examination when the record lacks evidence 
to decide the Veteran's claim and there is evidence of (1) a 
current disability, (2) an in-service event, injury, or disease, 
(3) some indication that the claimed disability may be associated 
with the established event, injury, or disease, and (4) 
insufficient competent evidence of record for VA to make a 
decision.  There is no indication in the claims file, other than 
the Veteran's own averments, that the Veteran has a current 
headache disability causally related to active service or a 
service-connected disability.  The Board finds that, as the 
Veteran has given conflicting testimony as to the etiology of his 
headaches, his assertions are not credible and competent, so as 
to meet element three above.  Moreover, the Veteran has already 
been afforded an opportunity for VA examination on the issue of a 
headache disability, to which he failed to report.

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claims.  

Legal Criteria

Service Connection in general

Service connection is warranted if it is shown that a Veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service or for aggravation of a pre-existing 
injury or disease in active military service.  38 U.S.C.A. 
§§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 (2009).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

In each case where service connection for any disability is being 
sought, due consideration shall be given to the places, types, 
and circumstances of such Veteran's service as shown by such 
Veteran's service record, the official history of each 
organization in which such Veteran served, such Veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 2002).

Where a Veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and certain diseases become manifest to a degree of 10 
percent or more within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court 
held that, in some cases, lay evidence will be competent and 
credible evidence of etiology.  Whether lay evidence is competent 
in a particular case is a question of fact to be decided by the 
Board in the first instance.  The Court set forth a two-step 
analysis to evaluate the competency of lay evidence.  First, 
Board must first determine whether the disability is the type of 
injury for which lay evidence is competent evidence.  If so, the 
Board must weigh that evidence against the other evidence of 
record-including, if the Board so chooses, the fact that the 
Veteran has not provided any in-service record documenting his 
claimed injury -to determine whether to grant service 
connection.  The Board observes that this Federal Circuit 
decision is nonprecedential.  However, see Bethea v. Derwinski, 
252, 254 (1992) [a non-precedential Court decision may be cited 
"for any persuasiveness or reasoning it contains"].  The Board 
believes that if Bethea applies to the utility of Court 
decisions, it surely applies to the utility of decisions of a 
superior tribunal, the Federal Circuit.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when 
the thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 
(2009).

A preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural progress of 
the disease. 38 C.F.R. § 3.306.

Presumptive service connection- herbicide exposure

VA regulations provide that certain diseases associated with 
exposure to herbicide agents may be presumed to have been 
incurred in service even if there is no evidence of the disease 
in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) 
are met. 38 C.F.R. § 3.309(e) (2009).  A Veteran who, during 
active service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a).  The last date on 
which such a Veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she served 
in the Republic of Vietnam during the period beginning on January 
9, 1962 and ending on May 7, 1975.  The term "herbicide agent" 
means a chemical in an herbicide, including Agent Orange, used in 
support of the United States and allied military operations in 
the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active 
service, the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also satisfied:  Chloracne or other acneform disease 
consistent with chloracne; Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes); Hodgkin's disease; 
chronic lymphocytic leukemia; B cell leukemias, multiple myeloma; 
non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), Parkinson's disease, and ischemic 
heart disease.  38 C.F.R. § 3.309(e) (as amended per 75 Fed. Reg. 
53,202 (August 31, 2010).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to a 
degree of 10 percent or more within a year after the last date on 
which the Veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service 
connection, the United States Court of Appeals for the Federal 
Circuit has determined that an appellant is not precluded from 
establishing service connection with proof of direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  



Secondary service connection

Disability which is proximately due to, or aggravated by, a 
service-connected disease or injury shall be service connected. 
38 C.F.R. § 3.310(a).

Under 38 C.F.R. § 3.310, service connection may also be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury, or for the degree of 
disability resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995). 

Analysis

The Board has reviewed all of the evidence in the claims file.  
Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
the extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but does 
not have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board 
will summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claims.

Bilateral Hearing Loss Disability

The Veteran avers that he has bilateral hearing loss disability 
as a result of exposure to acoustic trauma while in active 
service.  The first element of service connection is medical 
evidence of a current disability.  The evidence of record 
includes a July 2009 VA audiological examination report.  The 
evaluation revealed that pure tone air thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
60
65
75
LEFT
25
40
60
70
70

The word recognition score was 94 percent for the right ear and 
90 percent for the left ear using the Maryland CNC word list 
test.  The Board acknowledges that the Veteran has current 
bilateral hearing loss disability for VA purposes.  38 C.F.R. 
§ 3.385.

The second element for service connection is medical evidence, or 
in certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease.  The Veteran's DD 214 
reflects that the Veteran's military occupational specialty (MOS) 
was in basic field artillery.  In addition, his DD 214 reflects 
the Veteran served in Vietnam.  Therefore, exposure to acoustic 
trauma in service is conceded as consistent with the 
circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2002).

The Veteran's STRs include a pre-service April 1968 report of 
medical examination.  An audiological evaluation revealed that 
pure tone air thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
5
--
30
LEFT
0
0
10
--
15


In Hensley v. Brown, 5 Vet. App. 155, 157 (1993) the Court held 
that the threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing loss.  
The Board notes that service department audiometer test results 
prior to October 31, 1967 are assumed to have been reported in 
American Standards Association (ASA) units, rather than the 
current International Standards Organization (ISO) units.  
Conversion to ISO units is accomplished by adding 15 decibels to 
the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 
Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA 
units at 4000 Hertz.  The Veteran's April 1968 record reflects 
that his hearing in his right ear at the 500 and 1000 levels was 
less than zero; such a number appears to reflect that the ASA 
standard was used, despite the date of the examination.  However, 
regardless of whether the Veteran's hearing was reported in ASA 
or ISO standards, the examination report reflects a hearing loss 
in the right ear at the 4000 Hertz level.  As such, the 
presumption of soundness on induction does not attach to the 
right ear, and service connection may be considered only on the 
basis of aggravation of right ear hearing loss in service.  

The Board notes that a pre-existing injury or disease will be 
considered to have been aggravated by active military service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Aggravation may not be conceded, however, where the disability 
underwent no increase in severity during service. 38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2009).  If a presumption of 
aggravation under section 1153 arises, due to an increase in a 
disability in service, the burden shifts to the government to 
show a lack of aggravation by establishing "that the increase in 
disability is due to the natural progress of the disease." 38 
U.S.C. § 1153; see also 38 C.F.R. § 3.306; Wagner v. Principi, 
370 F. 3d 1089, 1096 (Fed. Cir. 2004).

The Veteran's STRs include a December 1970 report of medical 
examination for separation purposes.  The audiological evaluation 
revealed that pure tone air thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
0
LEFT
0
0
0
--
0

Thus, the record reflects that the Veteran's hearing acuity did 
not worsen at any level.  As noted above, aggravation of a pre-
existing injury may not be conceded where the disability 
underwent no increase in severity during service.  38 C.F.R. § 
3.306.  Therefore, aggravation of the right ear hearing loss is 
not conceded, and service connection for right ear hearing loss 
disability is not warranted.  

A private medical record, dated in January 2005, reflects a graph 
of an audiology test.  The audiologist did not, however, provide 
specific numerical readings at the different threshold levels.  
The Board does not interpret audiograms which are presented in 
graphic rather than numerical form. See Colvin v. Derwinski, Vet. 
App. 171, 175 (1991).  However, as noted above, the Board 
concedes that the Veteran has a current bilateral hearing 
disability.  The private report notes that the Veteran complained 
that he had bilateral hearing loss (left greater than the right), 
secondary to acoustic military trauma.  The report reflects the 
opinion of the examiner that the Veteran had "[right ear mild 
sensorineural hearing loss to severe 4,000 sensorineural notch in 
the right ear.  These results are consistent with noise exposure 
by history.]"  

The probative value of medical opinions is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches.  As is true with any piece 
of evidence, the credibility and weight to be attached to these 
opinions are within the province of the adjudicator. Guarneri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (stating that "probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches).  There is no requirement 
that additional evidentiary weight be given to the opinion of a 
medical provider who treats a veteran; courts have repeatedly 
declined to adopt the "treating physician rule." See White v. 
Principe, 243 F.3d 1378, 1381 (Fed. Cir. 2001); Van Slack v. 
Brown, 5 Vet. App. 499, 502 (1993).

The evidence does not reflect that the private examiner reviewed 
the Veteran's service treatment records or considered the pre-
existing hearing loss in the right ear.  It does not reflect that 
the examiner differentiated between acoustic trauma in the 
military, and other acoustic trauma, as noted by the Veteran in 
his VA examination.  Moreover, the examiner does not provide any 
rationale for the opinion.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007), (a mere conclusion by a medical doctor is insufficient to 
allow the board to make an informed decision as to what weight to 
assign the doctor's opinion.)  

The Board finds that the private examiner's opinion has less 
probative value than that of the July 2009 VA examiner.  At the 
July 2009 VA examination, the Veteran reported a history of 
acoustic trauma in service, and recreational noise exposure from 
motorcycles.  He also reported working as a "Mercedes Benz" 
technician for 10 years.  Upon review of the claims file, an 
audiological examination, and an interview with the Veteran, the 
July 2009 VA examiner opined that the Veteran's current bilateral 
hearing loss is less than likely the result of his military 
service. 

In addition, the credible evidence of record does not reflect 
that the Veteran has had continuity of symptomatology of hearing 
loss since service.  As noted above, the Veteran's report of 
medical examination for separation purposes reflects normal 
hearing in both ears.  A February 1972 DA Form 3082, Statement of 
Medical Condition, reflects the Veteran's statement that there 
had been no change in his medical condition since his last 
separation examination in December 1970.  

The Veteran contends that he has experienced hearing loss ever 
since October 1969, when a howitzer "went off".  (See claim 
form and Travel Board hearing transcript, page 7.)  The Board 
finds that the Veteran's statement as to continuity of 
symptomatology since such an incident is less than credible.  The 
Veteran's STRs are entirely negative for any complaints of 
hearing loss or ear problems, to include records after October 
1969.  The Board notes that the STRs contains six entries for 
complaints by the Veteran after October 1969, to include 
complaints of penile discharge, sitting on a nail, and pain in 
his feet after running and sports.  The Board finds that if the 
Veteran had hearing loss in service, it would have been 
reasonable for him to have sought treatment for it in service, as 
he did for his other medical issues.  The earliest clinical 
evidence of any hearing loss is the January 2005 private medical 
record, which is more than 30 years after separation from 
service.  The lapse of time between service separation and the 
earliest documentation of current disability is a factor for 
consideration in deciding a service connection claim. See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

While the absence of any corroborating medical evidence 
supporting assertions, in and of itself, does not render lay 
statements incredible, such absence is for consideration in 
determining credibility.  The Board finds the Veteran's statement 
that he has had hearing loss since service to be less than 
credible when considered with the record as a whole, to include 
his STRs which are negative for complaints, his separation 
examination report, and the lack of clinical evidence prior to 
2005.  

The Board acknowledges the statements of the Veteran's wife in 
which she stated that before the Veteran entered service, she 
never noticed any hearing problems.  However, the clinical 
evidence of record reflects that at the time of his entrance into 
service, he did have some right ear hearing loss.  His spouse 
also stated that after the Veteran's service, she noticed that he 
had a hearing problem, although, she did not specify how soon, or 
how long, after his separation from service, she noticed it.  
Based on the above, the Board finds that the statements of the 
spouse have, little, if any, probative value. 

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against a grant of service connection for 
bilateral hearing loss disability. 

The Veteran has not been shown to possess the requisite training 
or credentials needed to render a competent opinion as to medical 
diagnosis or causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative value.  
As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Headaches

The Veteran avers that he has "cluster headaches" as due to 
Agent Orange or secondary to his service-connected PTSD.

As noted above, the first element of a claim for service 
connection is evidence of a current disability. DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1714 (31st ed. 2007) defines a 
cluster headache as "a headache, possibly, a type of migraine, 
characterized by attacks of unilateral excruciating pain over the 
eye and forehead, with temperature elevation, lacrimination, and 
rhinorrhea; attacks last from 15 minutes to about an hour and 
tend to occur in clusters, sometimes a few times a day for two to 
eight weeks followed by months or years without occurrence."  

Various medical records since 2005 reflect that the Veteran had 
"cluster headaches."  The Board finds that the Veteran is 
competent to state that he has headaches and to describe the 
frequency and symptoms. See,  Layno v. Brown, 6 Vet. App. 465 
(1994).  

Presumptive Service Connection- Agent Orange

The Board will first consider the presumption of herbicide 
exposure.  The Veteran's DD 214 reflects that he served in the 
Republic of Vietnam from July 1969 to July 1970.  As such, it is 
presumed that he was exposed to an herbicide agent.  See 
38 C.F.R. § 3.307(a)(6)(iii).  Moreover, affirmative evidence 
does not exist to rebut that presumption.  

Despite presumed exposure to an herbicide agent, presumptive 
service connection under 38 C.F.R. § 3.307(a)(6) is not 
warranted.  Service connection is only warranted on this 
presumptive basis for a specific list of diseases set forth under 
38 C.F.R. § 3.309(e) as listed above.   VA's Secretary has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during the 
Vietnam era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  72 Fed. Reg. 112 (2007).  As a 
headache disability is not among the diseases recognized under 
38 C.F.R. § 3.309(e), as diseases associated with exposure to 
certain herbicide agents, presumptive service connection on the 
basis of herbicide exposure is not warranted.

Direct Incurrence and Secondary Service Connection

As noted above, the Federal Circuit has held that when a claimed 
disorder is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
service.  See Combee, supra.  

As set forth below, there is no competent medical, or competent 
and credible lay, evidence of record that the Veteran's current 
headaches are causally related to service or to a service-
connected disability. 

The Veteran's April 1968 pre-service report of medical history 
reflects that he responded "yes" with regard to the question as 
to whether he ever had or had then a "frequent or severe 
headache".  The physician's summary appears to state that the 
Veteran had occasional headaches and "dizzy".  The clinical 
evaluation was normal.   

The Veteran's STRs do not reflect a complaint of, treatment for, 
or a diagnosis of, a headache at any time throughout his military 
service.  The Veteran concedes that he did not have headaches in 
service.  (See DRO hearing, page 7.)  

The first clinical evidence of a complaint of a headache is VA 
records more than three decades after separation from service.  A 
January 2005 Ambulatory Services Initial Assessment form from M. 
Hospital reflects that the Veteran complained of a history of 
cluster headaches.  A February 2005 Ambulatory Services Initial 
Assessment form from M. Hospital, reflects that the Veteran 
reported a longstanding history of use of painkillers since the 
early 1980s secondary to seeking medication for cluster 
headaches.  A June 2006 VA medical record reflects that the 
Veteran reported that he began abusing opiates 8 years earlier, 
or approximately 1998, to relieve cluster headaches.

The VA medical records also reflect that the Veteran complained 
of a headache in November 2005, December 2005, and January 2006.  
The Veteran testified that he gets headaches "maybe once a year 
and they last for sometimes a month, two months and that they 
started coming on right after I got home from Vietnam." (See DRO 
hearing transcript, page 6.)  

In his 2005 claim form, the Veteran stated that the headaches 
began in 1974, which would be approximately three years after 
separation from service.  In addition, in his authorization form, 
dated in March 2005, the Veteran averred that he sought treatment 
for cluster headaches beginning in approximately 1974.

In his 2007 DRO hearing, the Veteran stated that the headaches 
started right after he got home from Vietnam, and that he 
believed he was diagnosed with cluster headaches in 1972 or 1973, 
or approximately a year or more after separation from service in 
1971.  

In his 2008 Board hearing, the Veteran testified that he was 
diagnosed with cluster headaches about six months after he got 
home from Vietnam.  (See Board hearing Transcript, page 7).  The 
Board notes that the Veteran returned from Vietnam in July 1970 
and separated from service in February 1971.  His wife testified 
at the Board hearing that the headaches started within the first 
year of the Veteran coming home and getting married, sometime 
between 6 months and a year after he returned from Vietnam.  (See 
Board hearing transcript, page 10.)  (The Board notes that the 
Veteran's spouse also testified that she married the Veteran the 
week after he got home from Vietnam.  The record reflects that 
the Veteran returned from Vietnam in July 1970 and did not get 
married until three months later in October 1970.) The Board 
finds the Veteran and his spouse less than credible with regard 
to the onset of his headaches.  There are simply too many 
conflicting time periods reported as to when the Veteran's 
headache disability began and when he was diagnosed.  In 
addition, neither the Veteran nor his spouse noted that the 
Veteran reported, prior to service, having had headaches and 
dizziness, and both individuals appear to have difficulty 
remember specific time frames (i.e. the wife reported getting 
married one week after the Veteran's return from Vietnam rather 
than the three month actual period).

At the time of the March 2007 DRO hearing, the Veteran testified 
that in 1972 or 1973, he was tested in Boston and "three doctors 
sat me down in a room and said they had no answer why am I 
getting these [headaches]  So my immediate thing was then it's 
got to be this Agent Orange stuff, there's no other explanation, 
and they just told me I had to live with it."  (See DRO 
transcript, page 6.)  At the October 2008 Travel Board, the 
Veteran testified that he was treated at "Mass General [in 
Boston]" and "three doctors sat me down and they checked me all 
out.  Eyes and all that, and they say it's from stress.  That's 
what brings on cluster headaches.  So, PTSD is stress and that's 
why I attribute my cluster headaches to it."  (See Board hearing 
transcript, page 7.)  Thus, the Veteran has given two conflicting 
descriptions as to what he alleges he was told by a group of 
three doctors in the 1970s.  The Board finds that the Veteran's 
statements regarding doctors' statements, reported decades after 
the actual alleged stated, are not probative evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

There is no clinical evidence of record that the Veteran's 
headaches are causally related to service or to a service-
connected disability.  Although some of the medical records 
reflect a "past medical history" of "cluster headaches 
[secondary] to Agent Orange", there is no actual diagnosis or 
clinical rationale supporting such a statement.  Thus, it appears 
that such a statement is merely a recitation of the Veteran's 
self reported history and self diagnosis.  The May 2006 
Environmental Medicine note reflects under, the category of 
"Subjective", the current symptom of headaches related to Agent 
Orange.  However, headaches are not listed as a disability under 
the "impression" category, which notes likely evidence of 
adverse health effects or illness related to Agent Orange 
exposure.  Thus, it again appears that the Veteran has related 
his headaches to Agent Orange; however, there is no evidence of 
such a relationship by a clinician.  The PTSD VA examination 
report, dated in July 2009, does not reflect that the Veteran has 
a headache disability related to his PTSD.  In addition, the 
Veteran's STRs are negative for reports of headaches, and the 
Veteran concedes that he did not have headaches in service; 
(however, he also stated that they came on right after he came 
home from Vietnam.)  According to the Veteran's conflicting 
statements, he was diagnosed with "cluster headaches" in 1971, 
1972, 1973, or 1974.  He avers he began self medicating in the 
early 1980s.  As noted above, the first clinical evidence of 
headaches is in 2005. 

The Veteran may sincerely believe that he has headaches due to 
service or a service connected disability; however, he has not 
been shown to possess the requisite training or credentials 
needed to render a competent opinion as to medical diagnosis or 
causation.  As such, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  

In the absence of competent medical, or competent and credible 
lay, evidence which relates a current headache disability to 
service or to a service connected disability, or which 
establishes continuity of symptomatology, or that the Veteran had 
an organic disease of the nervous system which manifested to a 
degree of 10 percent or more within one year of service, the 
Board finds that entitlement to service connection for a headache 
disability is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule is 
not applicable, and service connection for a headache disability 
is not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for headaches (claimed as 
cluster headaches), claimed as secondary to PTSD and/or due to 
exposure to herbicide agents, is denied.


REMAND

The Veteran avers that he has peripheral neuropathy casually 
related to service, to include as due to exposure to Agent 
Orange.  In its December 2006 rating decision, the RO denied the 
Veteran's claim because neuropathy did not first become manifest 
to a compensable degree within one year after last exposure to 
herbicides.  
Where the evidence does not warrant presumptive service 
connection, the United States Court of Appeals for the Federal 
Circuit has determined that an appellant is not precluded from 
establishing service connection with proof of direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, the RO 
should have adjudicated the claim on both the presumptive 
basis, and a direct incurrence basis.  

The evidence of record includes a letter from a VA medical center 
in Bedford, Massachusetts, dated in May 2006, which indicates 
that the Veteran underwent an examination in coordination with 
his participation in the VA Agent Orange Registry.  The letter 
further reflects that a "diagnosis of peripheral neuropathy is 
recognized by VA as being associated with Agent Orange 
exposure."  The Board will not address the lack of reference to 
"acute and subacute" peripheral neuropathy with regard to an 
association between Agent Orange exposure and a disability.  
Nevertheless, the letter does mention a diagnosis of peripheral 
neuropathy.

A May 2006 environmental medicine note reflects the following 
impression:  "likely evidence of adverse health effects or 
illness related to Agent Orange Exposure under current criteria - 
- peripheral neuropathy."

May and July 2006 VA medical records reflect "possible [right] 
ulnar neuropathy".

An August 2006 Massachusetts Rehabilitation Commission on 
Disability Determination Services, reflects a diagnosis of 
neuropathy of the lower extremities; however it does not indicate 
what diagnostic testing was performed.  VA has a duty to provide 
a VA examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, (3) some 
indication that the claimed disability may be associated with the 
established event, injury, or disease, and (4) insufficient 
competent evidence of record for VA to make a decision.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As the Veteran is presumed to have been exposed to Agent Orange 
in service, the records indicate that he may have a disability of 
peripheral neuropathy, and there is an indication that peripheral 
neuropathy may be associated with Agent Orange exposure, the 
Board finds that a VA examination is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to complete and 
return a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information, for reports of treatment by 
all medical providers since service for his 
possible peripheral neuropathy.  After 
obtaining a completed VA Form 21-4142, the 
AOJ should attempt to obtain any pertinent 
medical records, not already associated 
with the claims file.  

2.  Thereafter, the Veteran should be 
afforded a VA examination to determine the 
etiology and extent of any peripheral 
neuropathy.  All necessary tests should be 
performed.  The examiner is requested to 
furnish an opinion concerning whether it is 
at least as likely as not (50 percent or 
greater) that the Veteran has peripheral 
neuropathy, and if so, of which 
extremities, causally related to his 
military service.  The examiner must 
specifically state whether the Veteran 
has acute or subacute peripheral 
neuropathy.  The claims folder should be 
reviewed in conjunction with such 
examination and the examination report 
should indicate that such a review was 
performed.  Any opinion expressed should 
be accompanied by a complete rationale.  
 
The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claim, to include denial.  See 
38 C.F.R. § 3.655 (2009).  

3.  After undertaking any other development 
deemed appropriate, the RO should 
readjudicate the issue on appeal, on a 
direct incurrence basis.  If the benefit 
sought on appeal is not granted, the RO 
should issue a supplemental statement of 
the case and provide the Veteran and his 
representative with an appropriate 
opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


